Exhibit 99.1 5300 Town and Country Blvd., Suite 500 Frisco, Texas 75034 Telephone: (972) 668-8834 Contact: Gary H. Guyton Director of Planning and Investor Relations Web Site: www.comstockresources.com NEWS RELEASE For Immediate Release COMSTOCK RESOURCES, INC. REPORTS THIRD QUARTER 2 FRISCO, TEXAS, November 3, 2014 – Comstock Resources, Inc. ("Comstock" or the "Company") (NYSE: CRK) today reported financial and operating results for the three and nine months ended September 30, 2014. Financial Results for the Three Months and Nine Months Ended September 30, 2014 Comstock reported a net loss of $1.9 million or 4¢ per share for the third quarter of 2014 as compared to a net loss from continuing operations of $24.0 million or 52¢ per share for the third quarter of 2013.The third quarter 2014 results include an unrealized gain from derivative financial instruments of $12.4 million ($8.0 million after tax or 17¢ per share) and a charge of $11.4 million ($7.4 million after tax or 16¢ per share) to write off the Mach A #1H exploration well drilled in Burleson County, Texas which was lost during completion operations.Financial results for the third quarter of 2013 included an unrealized loss from derivative financial instruments of $3.8 million ($2.5 million after tax or 5¢ per share), an impairment of unevaluated leases of $3.0 million ($1.9 million after tax or 4¢ per share) and a loss of $2.2 million ($1.4 million after tax or 3¢ per share) from oil and gas property sales and settlements.Excluding these items from each quarter's results, the net loss for the third quarter of 2014 would have been $2.5 million or 5¢ per share as compared to a net loss from continuing operations of $18.2 million or 40¢ per share in the third quarter of 2013. Comstock produced 1.1 million barrels of oil and 10 billion cubic feet of natural gas or 16 billion cubic feet of natural gas equivalent ("Bcfe") in the third quarter of 2014.Oil production in the third quarter, which averaged 12,228 barrels of oil per day, grew 78% from the 6,870 barrels per day produced in the third quarter of 2013.Natural gas production in the third quarter of 2014 declined by 29% from natural gas production of 13.6 billion cubic feet in the third quarter of 2013. Comstock's average realized natural gas price increased 16% to $3.85 per Mcf in the third quarter of 2014 as compared to $3.33 per Mcf realized in the third quarter of 2013.The Company's average realized oil price, including realized hedging losses, declined by 4% to $95.59 per barrel in the third quarter of 2014 as compared to $99.20 per barrel in the third quarter of 2013.Oil and gas sales (including realized gains or losses from hedging) of $144.6 million increased by 34% as compared to 2013's third quarter sales from continuing operations of $108.0 million.Operating cash flow (before changes in working capital accounts) increased 60% to $100.5 million for the third quarter of 2014 as compared with operating cash flow from continuing operations of $62.9 million for the third quarter of 2013.EBITDAX, or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses, increased 40% to $114.4 million in the third quarter of 2014 from EBITDAX from continuing operations of $81.8 million in the third quarter of 2013. Comstock reported net income of $1.2 million or 2¢ per diluted share for the first nine months of 2014 as compared to a net loss from continuing operations of $70.1 million or $1.45 per share for the first nine months of 2013.The 2014 results include an unrealizedgain from derivative financial instruments of $2.9 million ($1.9 million after tax or 4¢ per share), the exploration charge of $11.4 million ($7.4 million after tax or 16¢ per share) and an impairment of oil and gas properties of $0.3 million ($0.2 million after tax).Financial results for the nine months ended September 30, 2013 included an unrealized loss from derivative financial instruments of $12.0 million ($7.8 million after tax or 16¢ per share), a gain of $7.9 million ($5.1 million after tax or 11¢ per share) from sales of marketable securities, impairments of oil and gas properties and unevaluated leases of $15.6 million ($10.1 million after tax or 22¢ per share) and a loss of $2.1 million ($1.4 million after tax or 3¢ per share) from oil and gas property sales and settlements.Excluding these items from each period's results, net income for the first nine months of 2014 would have been $6.9 million or 14¢ per diluted share as compared to a net loss from continuing operations of $55.9 million or $1.15 per share in the first nine months of 2013. Comstock produced 3.2 million barrels of oil and 31 billion cubic feet of natural gas or 50 Bcfe in the first nine months of 2014.Oil production in the nine months ended September 30, 2014, which averaged 11,600 barrels of oil per day, grew 96% from the 5,900 barrels per day produced in the nine months ended September 30, 2013.Natural gas production in the first nine months of 2014 declined by 29% from natural gas production of 43.4 billion cubic feet in the first nine months of 2013. Comstock's average realized natural gas price increased 28% to $4.34 per Mcf in the first nine months of 2014 as compared to $3.39 per Mcf realized in the first nine months of 2013.The Company's average realized oil price, including realized hedging losses, declined by 8% to $95.71 per barrel in the first nine months of 2014 as compared to $104.49 per barrel in the first nine months of 2013.Oil and gas sales (including realized gains or losses from hedging) of $436.9 million in the nine months ended September 30, 2014 increased by 38% as compared to sales from continuing operations of $316.1 million in the nine months ended September 30, 2013.Operating cash flow (before changes in working capital accounts) increased 65% to $305.8 million for the first nine months of 2014 as compared with operating cash flow from continuing operations of $185.2 million for the first nine months of 2013.EBITDAX increased 45% to $346.0 million in the first nine months of 2014 from EBITDAX from continuing operations of $238.2 million in the first nine months of 2013. Drilling Results Comstock reported the results to date of its 2014 drilling program, which is exclusively focused on increasing the Company's oil production and proved oil reserves.During the first nine months of 2014, Comstock spent $374.9 million on its development and exploration activities and $71.1 million on acreage and acquisition costs.Comstock drilled 64 horizontal oil wells (43.3 net) and one natural gas well (0.2 net).During 2014 Comstock has put on production 80 new oil wells (55.0 net) in its Eagleville field in South Texas and two oil wells (2.0 net) in its East Texas Eagle Ford extension in Burleson County. Since the Company's last reported update in August, the Company has completed 23 (12.6 net) additional horizontal Eagle Ford shale wells in South Texas.These wells had an average per well initial production rate of 792 barrels of oil equivalent ("BOE") per day. Five of the wells completed in La Salle and McMullen Counties had initial production rates in excess of 1,000 BOE per day. Comstock continues to delineate its Eagle Ford shale play in Burleson County in East Texas.Since its initial success with the Henry A #1H well, which had an initial daily production rate of 1,267 barrels of oil equivalent ("BOE"), the Company has had two completion setbacks.The casing in the Mach A #1H was damaged beyond repair during completion and Comstock had to abandon this well, resulting in a $11.4 million charge in the third quarter.In the Flencher A #1H well, only 2,645 feet of the total 7,449 foot lateral is producing due to a casing restriction in the lateral.With the shorter lateral, this well had an initial daily production rate of 327 BOE per day.Comstock recently completed its fourth well, the Curington A #1H well, which was drilled to a total depth of 16,620 feet, with a 7,095 foot lateral.This well had an initial daily production rate of 996 BOE per day.Completion operations are underway on the Kovar A #1H, Comstock's fifth well.The sixth well, the Ozell A #1H has been drilled and is scheduled for completion in November. The Company continues to build its acreage position in the emerging Tuscaloosa Marine shale oil play in Mississippi and Louisiana.At September 30, 2014, Comstock had 78,700 gross acres (70,800 net) and expects to grow this position to over 80,000 net acres by the end of this year.Comstock is presently drilling its first well on its Tuscaloosa Marine shale acreage in Mississippi, the CMR Foster Creek 28-40 #1H, and has drilled 4,500 feet of the planned 7,500 foot lateral. Comstock has planned a conference call for 10:00 a.m. Central Time on November 4, 2014, to discuss the operational and financial results for the third quarter of 2014.Investors wishing to participate should visit the Company's website at www.comstockresources.com for a live web cast or dial 866-953-6859 (international dial-in use 617-399-3483) and provide access code 84458137 when prompted.If you are unable to participate in the original conference call, a web replay will be available approximately 24 hours following the completion of the call on Comstock's website at www.comstockresources.com.The web replay will be available for approximately one week.A replay of the conference call will be available beginning at 2:00 p.m. CT November 4, 2014 and will continue until 11:59 p.m. November 11, 2014.To hear the replay, call 888-286-8010 (617-801-6888 if calling from outside the US).The conference call access code is 90785764. This press release may contain "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on management's current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described herein.Although the Company believes the expectations in such statements to be reasonable, there can be no assurance that such expectations will prove to be correct. Comstock Resources, Inc. is an independent energy company based in Frisco, Texas and is engaged in oil and gas acquisitions, exploration and development primarily in Texas and Louisiana.The Company's stock is traded on the New York Stock Exchange under the symbol CRK. COMSTOCK RESOURCES, INC. OPERATING RESULTS (In thousands, except per share amounts) ThreeMonths EndedSeptember30, Nine Months EndedSeptember30, Revenues: Oil sales $ Natural gas sales Total revenues Operating expenses: Production taxes Gathering and transportation Lease operating Exploration(1) Depreciation, depletion and amortization General and administrative Loss on sale of oil and gas properties — — Impairment of oil and gas properties 15 — Total operating expenses Operating income (loss) ) ) Other income (expenses): Gain on sale of marketable securities — — — Gain (loss) from derivative financial instruments ) ) ) Other income Interest expense(2) Total other income (expenses) Income (loss) before income taxes ) ) ) Benefit from (provision for) income taxes ) Income (loss) from continuing operations ) ) ) Income from discontinued operations, net of income taxes — — — Net income (loss) $ ) $ ) $ $ Net income (loss) per share: Basic - income (loss) from continuing operations $ ) $ ) $ $ ) - income from discontinued operations — — — - net income (loss) $ ) $ ) $ $ Diluted - income (loss) from continuing operations $ ) $ ) $ $ ) - income from discontinued operations — — — - net income (loss) $ ) $ ) $ $ Dividends per common share $ Weighted average shares outstanding: Basic Diluted (1)2014 exploration expense relates to an unsuccessful exploratory well.Includes impairments of unevaluated leases of $3.0 million and $14.9 million in the three months and nine months endedSeptember 30, 2013. (2)$2.7 million, $0.7 million, $7.5 million and $2.4 million of interest expense was capitalized for the three months and nine months ended September 30, 2014 and 2013, respectively. COMSTOCK RESOURCES, INC. OPERATING RESULTS (In thousands) Three Months Ended September 30, Nine Months Ended September 30, OPERATING CASH FLOW: Net income (loss) $ ) $ ) $ $ Reconciling items: Income from discontinued operations — — — ) Deferred income taxes ) ) ) Depreciation, depletion and amortization Impairment of oil and gas properties 15 — Dry hole costs and lease impairments Gain on sale of assets — — ) Loss (gain) from derivative financial instruments ) Cash settlements of derivative financial instruments ) ) ) Debt issuance cost and amortization of discount and premium Stock-based compensation Operating cash flow from continuing operations Excess income taxes from stock-based compensation 68 1 (Increase) decrease in accounts receivable ) ) ) (Increase) decrease in other current assets ) ) Increase in accounts payable and accrued liabilities Net cash provided by continuing operations Net cash provided by discontinued operations(1) — ) — ) Net cash provided by operating activities $ (1)$6.7 million for the nine months ended September 30, 2013 excluding working capital changes. EBITDAX: Net income (loss) from continuing operations $ ) $ ) $ $ ) Interest expense Provision for (benefit from) income taxes ) ) ) Depreciation, depletion and amortization Exploration Impairment of oil and gas properties 15 — Gain on sale of assets — — ) Loss (gain) from derivative financial instruments ) Cash settlements of derivative financial instruments ) ) ) Stock-based compensation EBITDAX from continuing operations EBITDAX from discontinued operations — — — Total EBITDAX $ As of September 30, December 31, BALANCE SHEET DATA: Cash and cash equivalents $ $ Other current assets Property and equipment, net Other Total assets $ $ Current liabilities $ $ Long-term debt Deferred income taxes Other non-current liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Three Months Ended September 30, 2014 East Texas/ North Louisiana South Texas Other Total Oil production (Mbbls) 16 5 Gas production (MMcf) Total production (MMcfe) Oil sales $ Oil hedging settlements(1) — — — ) Total oil including hedging Natural gas sales Total oil and gas sales including hedging $ Average oil price (per barrel) $ Average oil price including hedging (per barrel) $ Average gas price (per Mcf) $ Average price (per Mcfe) $ Average price including hedging (per Mcfe) $ Production taxes $ Gathering and transportation $ Lease operating $ Production taxes (per Mcfe) $ Gathering and transportation (per Mcfe) $ Lease operating (per Mcfe) $ Oil and Gas Capital Expenditures: Exploratory leasehold $ — $ $ $ Development leasehold 71 6 — 77 Exploratory drilling — Development drilling 44 — Other development — Total $ (1)Included in gain (loss) from derivative financial instruments in operating results. (2)Net of reimbursements received of $9.5 million under the Company's Eagle Ford shale joint venture. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Three Months Ended September 30, 2013 East Texas/ North Louisiana South Texas Other Total Oil production (Mbbls) 17 4 Gas production (MMcf) Total production (MMcfe) Oil sales $ Oil hedging settlements(1) — — — ) Total oil including hedging Natural gas sales Total oil and gas sales including hedging $ Average oil price (per barrel) $ Average oil price including hedging (per barrel) $ Average gas price (per Mcf) $ Average price (per Mcfe) $ Average price including hedging (per Mcfe) $ Production taxes $ Gathering and transportation $ Lease operating $ Production taxes (per Mcfe) $ Gathering and transportation (per Mcfe) $ Lease operating (per Mcfe) $ Oil and Gas Capital Expenditures: Exploratory leasehold $ — $ $ — $ Development leasehold 2 81 — 83 Development drilling — Other development 5 Total $ $ $ 5 $ (1)Included in gain (loss) from derivative financial instruments in operating results. (2)Net of acreage and facility reimbursements received of $13.4 million from joint venture partner. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Nine Months Ended September 30, 2014 East Texas/ North Louisiana South Texas Other Total Oil production (Mbbls) 46 14 Gas production (MMcf) Total production (MMcfe) Oil sales $ Oil hedging settlements(1) — — — ) Total oil including hedging Natural gas sales Total oil and gas sales including hedging $ Average oil price (per barrel) $ Average oil price including hedging (per barrel) $ Average gas price (per Mcf) $ Average price (per Mcfe) $ Average price including hedging (per Mcfe) $ Production taxes $ Gathering and transportation $ Lease operating $ Production taxes (per Mcfe) $ Gathering and transportation (per Mcfe) $ Lease operating (per Mcfe) $ Oil and Gas Capital Expenditures: Acquisitions $ — $ $ — $ Exploratory leasehold — Development leasehold — Exploratory drilling — Development drilling — Other development — Total $ (1)Included in gain (loss) from derivative financial instruments in operating results. (2)Net of reimbursements received of $26.0 million under the Company's Eagle Ford shale joint venture. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Nine Months Ended September 30, 2013 East Texas/ North Louisiana South Texas Other Continuing Operations Discontinued Operations Total Oil production (Mbbls) 49 15 Gas production (MMcf) Total production (MMcfe) Oil sales $ Oil hedging settlements(1) — Total oil including hedging Natural gas sales Total oil and gas sales including hedging $ Average oil price (per barrel) $ Average oil price including hedging (per barrel) $ Average gas price (per Mcf) $ Average price (per Mcfe) $ Average price including hedging (per Mcfe) $ Production taxes $ Gathering and transportation $ Lease operating $ Production taxes (per Mcfe) $ Gathering and transportation (per Mcfe) $ Lease operating (per Mcfe) $ Oil and Gas Capital Expenditures: Exploratory leasehold $ — $ $ — $ $ $ Development leasehold 51 — — Development drilling — Other development 69 Total $ $ $ 69 $ $ $ (1)Included in gain (loss) from derivative financial instruments in operating results. (2)Net of acreage and facility reimbursements received of $34.9 million from joint venture partner.
